Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 1 of 33




           EXHIBIT M
                           Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 2 of 33




                                           Claim Chart for U.S. Patent No. 9,432,638
                                        COMMUNICATION AND MONITORING SYSTEM

                                                                  Claim 6

The SimpliSafe Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at least
the claims charted below of United States Patent No. 9,432,638 (the “’638 Patent”), entitled “Communication and Monitoring System,”
under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the ‘638 Patent
under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers, users and
developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the claims of
the ‘638 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a patented
process, when such material or apparatus is especially adapted for use in the infringement of the ‘638 patent, and is not a staple article
or commodity of commerce suitable for substantial non-infringing use.



   U.S. Pat. No. 9,432,638                                                  Video Doorbell Pro

 [6.1] A detection and            To the extent the preamble is limiting, the Camera Pro is a detection and viewing system.
 viewing system comprising:
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 3 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 4 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 5 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                       Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 6 of 33




  U.S. Pat. No. 9,432,638                                           Video Doorbell Pro




                            https://simplisafe.com/video-doorbell-pro

                            To the extent the preamble of claim 6 is limiting, the Camera Pro is a detection and viewing system.

[6.2] an exterior device    The Camera Pro has an exterior device located proximate a door comprising a camera, a
located proximate a door    microphone, a speaker, an RF receiver, an RF transmitter, a proximity detector, and a keypad
comprising a camera, a      comprising one or more buttons operable to wirelessly transmit streaming video data after the
microphone, a speaker, an   keypad is pressed by a person at the door.
RF receiver, an RF
transmitter, a proximity    The Camera Pro is placed or mounted near a door.
detector, and a keypad
comprising one or more
buttons operable to
wirelessly transmit
                        Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 7 of 33




  U.S. Pat. No. 9,432,638                                           Video Doorbell Pro

streaming video data after
the keypad is pressed by a
person at the door;




                             https://simplisafe.com/video-doorbell-pro

                             The Camera Pro has a camera, a microphone, a speaker, an RF receiver, an RF transmitter, a
                             proximity detector, and a keypad comprising one or more buttons operable.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 8 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 9 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 10 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                          (AP6212 WI-FI/BT SIP MODULE)
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 11 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro

                          When a person comes to the door and presses the doorbell button, the Camera Pro can wirelessly
                          transmit video to a user’s cell phone.




                          https://simplisafe.com/video-doorbell-pro
                       Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 12 of 33




  U.S. Pat. No. 9,432,638                                              Video Doorbell Pro




                               https://simplisafe.com/video-doorbell-pro

[6.3] a software application   The Camera Pro system includes a software application running on at least one peripheral device,
running on at least one        wherein each of said at least one peripheral device is associated with a respective user.
peripheral device, wherein
each of said at least one      After installation of the Camera Pro the user is instructed to download a software application, the
peripheral device is           SimpliSafe app, to the user’s Apple iOS or Android cell phone.
associated with a respective
user
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 13 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro




                          https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                      Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 14 of 33




  U.S. Pat. No. 9,432,638                                             Video Doorbell Pro




                              https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                              Doorbell-Pro

[6.4] a computer configured   The Camera Pro system includes a computer configured for wireless communication with the
for wireless communication    exterior device to receive digital video data, wherein said computer is configured for
with the exterior device to   communication with each of said at least one peripheral device to transmit the digital video data to
receive digital video data,   said at least one peripheral device.
wherein said computer is
                        Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 15 of 33




  U.S. Pat. No. 9,432,638                                                Video Doorbell Pro

configured for                   After installation of the Camera Pro the user is instructed to download a software application, the
communication with each of       SimpliSafe app, to the user’s Apple iOS or Android cell phone.
said at least one peripheral
device to transmit the digital
video data to said at least
one peripheral device;




                                 https://simplisafe.com/video-doorbell-pro




                                 https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 16 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                          Doorbell-Pro

                          The Camera Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
                          phone.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 17 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 18 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 19 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                          (AP6212 WI-FI/BT SIP MODULE)
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 20 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 21 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                       Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 22 of 33




  U.S. Pat. No. 9,432,638                                              Video Doorbell Pro




                               https://simplisafe.com/video-doorbell-pro


[6.5] and wherein said at      The Camera Pro system includes at least one peripheral device comprises a cellular phone and is
least one peripheral device    configured to display the video transmitted wirelessly by the camera, receive a message from the
comprises a cellular phone     person transmitted wirelessly by the camera, receive and display an alert transmitted wirelessly
and is configured to display   from the exterior device after pressing of the keypad by the person to the user, and speaking with
the video transmitted          the person at the door using the software application running on the cellular phone.
wirelessly by the camera,
receive a message from the     After installation of the Camera Pro the user is instructed to download a software application, the
person transmitted             SimpliSafe app, to the user’s Apple iOS or Android cell phone.
wirelessly by the camera,
                        Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 23 of 33




  U.S. Pat. No. 9,432,638                                             Video Doorbell Pro

receive and display an alert
transmitted wirelessly from
the exterior device after
pressing of the keypad by
the person to the user, and
speaking with the person at
the door using the software
application running on the
cellular phone.




                               https://simplisafe.com/video-doorbell-pro




                               https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 24 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                          Doorbell-Pro

                          When a person presses the doorbell the Camera Pro can send an alert or notification via the
                          SimpliSafe app on the user’s cell phone that the person rang the doorbell.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 25 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360035333172-Doorbell-Notifications




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 26 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 27 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro


                          The Camera Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
                          phone.




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 28 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 29 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 30 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro

                          The Camera Pro can also transmit real time audio via Wi-Fi to the SimpliSafe app on the user’s
                          cell-phone to enable 2-way talking between the user and the person at the door.
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 31 of 33




U.S. Pat. No. 9,432,638                                          Video Doorbell Pro




                          https://simplisafe.com/video-doorbell-pro
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 32 of 33




U.S. Pat. No. 9,432,638                                         Video Doorbell Pro




                          https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-
                          2-Way-Audio
                    Case 1:20-cv-12288-ADB Document 23-13 Filed 05/19/21 Page 33 of 33




U.S. Pat. No. 9,432,638                                      Video Doorbell Pro




                          https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.
